DETAILED ACTION
This action is responsive to application filed on 01/04/2019. Claims 1-20 are pending and being considered. Claims 1, 9 and 17 are independent. Thus, claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 and 03/04/2021 were filed on or after the mailing date of the application no.16/240,129 on 01/04/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS forms 1449 filed on 12/17/2020 and 03/04/2021 is attached to the instant office action.

Abstract
The abstract, filed on 01/04/2019, has been reviewed and accepted.

Drawings
The drawings (Figs. 1-4), filed on 01/04/2019, has been reviewed and accepted.

Specification
The disclosure, filed on 01/04/2019, has been reviewed and accepted.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bumiller; George B. et al. (US 2007/0124818 A1), hereinafter (Bumiller), further in view of Shah; Yogendra C. et al. (US 2014/0129815 A9), hereinafter (Shah).

Regarding claim 1, Bumiller teaches one or more non-transitory computer-readable media storing computer- executable instructions that upon execution cause one or more processors of a user equipment to perform acts comprising (Bumiller, Fig. 2A and Para. [0033], discloses a mobile communication device 100 includes a main control CPU 106 which operates under control of a stored program in program memory 108): 
receiving a component identifier corresponding to a hardware component of the user equipment (Bumiller, Para. [0037], discloses that the hashing algorithm when checking hardware identities obtains an identifier of CPU 106 and/or a serial and type identifier for a hard storage drive forming program memory 108 and/or data memory 110, etc.); 
verifying that the component identifier matches a network record in a data store, the network record corresponding to the hardware component (Bumiller, Para. [0043], discloses that the mobile communication device 100 may perform a process less strenuous than a full check. For example, after receiving the challenge signal from wireless network 20, the SIM (inserted in mobile communication device) may check only for the identifier of a selected component(s) such as serial number of CPU 106 by comparing the selected component(s) identifier with the corresponding stored values, and/or see also Para. [0047], discloses that the IMSTI received from the wireless network 20 at step 604 is then checked against the calculated IMSTI of the communication device 100 to see if they match at step 610. If there is a match ("Yes" in step 610), then the device software and/or hardware are validated as accepted versions); 
enabling one or more functionalities of the user equipment, based at least in part on verifying the component identifier with the network record (Bumiller, ); and 
However Bumiller fails to explicitly disclose but Shah teaches activating the hardware component for use on the user equipment via a communications network (Shah, Para. [0058], discloses that as the integrity of a component is verified, the component is then started).  
Bumiller and Shah are analogous arts and are in the same field of endeavor as they both pertain and directed to perform validation and/or authentication of a mobile device for communication with network.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Shah’ into the teachings of ‘Bumiller’, with a motivation to verify an integrity of one or more of the components of the device such that the components that may be verified can be started, and the components that may not be verified may not be started and may prevent the device to perform secure functions such as access to secure data and may further prevent the device from connecting to the network, etc.; Shah, Para. [0058 and 0075].

Regarding claim 3, Bumiller as modified by Shah teaches the one or more non-transitory computer-readable media of claim 1, wherein Bumiller further teaches the component identifier comprises a hash generated via a hash function (Bumiller, Para. [0009], discloses a mobile wireless communication device performing a hash ).  

Regarding claim 5, Bumiller as modified by Shah teaches the one or more non-transitory computer-readable media of claim 1, wherein Bumiller further teaches the component identifier comprises a group component identifier (discloses that the wireless network 20 securely downloads (and/or provides) a previously generated IMSTI (hereinafter group identifier) to the requesting SIM card of the mobile communication device 100 (as shown in Fig. 2A). Wherein, the previously generated IMSTI results from a hash algorithm which has been previously performed on identifiers of hardware and/or software components of the communication device 100, such as an identifier of CPU 106, a serial and type identifier for a hard storage drive forming program memory 108 and/or data memory 110, a communication device type and serial PIN, as disclosed in Para. [0037]).  

Regarding claim 6, Bumiller as modified by Shah teaches the one or more non-transitory computer-readable media of claim 1, wherein Bumiller further teaches the component identifier comprises a serial number (Bumiller, Para. [0037], discloses a serial and type identifier for a hard storage drive), the serial number comprising an International Mobile Equipment Identifier (IMEI) of the user equipment (Bumiller, Para. [0005], discloses that the terminal is identified by an international mobile equipment identifier (IMEI)).  

s 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bumiller; George B. et al. (US 2007/0124818 A1), hereinafter (Bumiller), in view of Shah; Yogendra C. et al. (US 2014/0129815 A9), hereinafter (Shah), and further in view of Jin; Hui (US 20150105080 A1), hereinafter (Jin).

Regarding claim 2, Bumiller as modified by Shah teaches the one or more non-transitory computer-readable media of claim 1, wherein Bumiller further teaches the component identifier includes an embedded UICC identity (EID) Bumiller, Para. [0035], discloses a multi-application card, i.e., the universal integrated circuit card (UICC)).  
However Bumiller as modified by Shah fails to teach but Jin teaches wherein the component identifier includes an embedded UICC identity (EID) corresponding to an embedded UICC (eUICC) of the user equipment (Jin, Para. [0090], discloses an identity of an embedded universal integrated circuit card (eUICC) disposed in the UE).
Bumiller, Shah and Jin are analogous arts and are in the same field of endeavor as they all pertain and directed to perform validation and/or authentication of a mobile device and/or user equipment for communication with network.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Jin’ into the teachings of ‘Bumiller’ as modified by ‘Shah’, with a motivation wherein the component identifier includes an embedded UICC identity (EID) corresponding to an embedded UICC (eUICC) of the user equipment, as taught by Jin, in order to perform a secure handover between operator networks, a user equipment and a remote management platform; Jin, Abstract.

Regarding claim 4, Bumiller as modified by Shah teaches the one or more non-transitory computer-readable media of claim 1, wherein Bumiller further teaches the data store Bumiller, Para. [0031], discloses a home location register 44 which serves as a database for storing subscriber information).  
However Bumiller as modified by Shah fails to teach but Jin teaches wherein the data store comprises an equipment identity register (EIR) (Jin, Para. [0158], discloses an EIR (Equipment Identity Register), where the EIR includes one or more databases, and the database or databases are used to store IMEI information (a whitelist, a graylist, and a blacklist) of the UE).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Jin’ into the teachings of ‘Bumiller’ as modified by ‘Shah’, with a motivation wherein the data store comprises an equipment identity register (EIR), as taught by Jin, in order to Verify whether the UE is a stolen device or not; Jin, Para. [0212].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bumiller; George B. et al. (US 2007/0124818 A1), hereinafter (Bumiller), in view of Shah; Yogendra C. et al. (US 2014/0129815 A9), hereinafter (Shah), and further in view of Aissi; Selim (US 2014/0066015 A1), hereinafter (Aissi).

Regarding claim 7, Bumiller as modified by Shah teaches the one or more non-transitory computer-readable media of claim 1, wherein Bumiller as modified by Shah fails to teach but Aissi teaches the component identifier corresponds to an account identifier of an account associated with the user equipment (Aissi, Para. [0044], discloses ant enrollment process of registering a mobile device for a service such that the service can be accessed from the mobile device. In some instances, a user may have an existing account with a service provider, but may not be able to access the service from the user's mobile device unless the mobile device is enrolled with the service provider, and/or see also Para. [0089], discloses a PIN (i.e., account identifier of an account) used for unlocking mobile device 350).  
Bumiller, Shah and Aissi are analogous arts and are in the same field of endeavor as they all pertain and directed to perform mobile device/terminal identification and authentication within the communication network.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of Aissi‘’ into the teachings of ‘Bumiller’ as modified by ‘Shah’, with a motivation wherein the component identifier corresponds to an account identifier of an account associated with the user equipment, as taught by Aissi, in order to verify that the user is the authorized user of mobile device; Aissi, Para. [0089].

Regarding claim 8, Bumiller as modified by Shah teaches the one or more non-transitory computer-readable media of claim 1, wherein Bumiller as modified by Shah fails to teach but Aissi teaches the component identifier comprises OEM information corresponding to the hardware component (Aissi, Para. [0115], discloses that the integrity of the hardware configuration of the mobile device is determined. This may include determining what hardware components (e.g., secure element, SIM card, etc.) are installed on the mobile device. Serial numbers, ).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of Aissi‘’ into the teachings of ‘Bumiller’ as modified by ‘Shah’, with a motivation wherein the component identifier comprises OEM information corresponding to the hardware component, as taught by Aissi, in order to determine the integrity of the hardware configuration of the mobile device; Aissi, Para. [0115].

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aissi; Selim (US 2014/0066015 A1), hereinafter (Aissi), in view of Bumiller; George B. et al. (US 2007/0124818 A1), hereinafter (Bumiller), further in view of Son; Juho et al. (US 2017/0269965 A1), hereinafter (Son).

Regarding claim 9, Aissi teaches a computer-implemented method for authenticating one or more hardware components of a user equipment, the method performed by the user equipment, the method comprising (Aissi, Fig. 3 and Para. [0072], discloses a mobile device 350 has a preloaded or previously downloaded verification agent (VA) perform device integrity check, such as disclosed in Para. [0115], by determining the integrity of the hardware components of the device):  
the user equipment (Aissi, Para. [0122 and 0115] and claim 3, discloses that digital fingerprint is a value that represents the current state of the various components of the mobile device, and can be used a measure of the integrity of the mobile device. The digital fingerprint can be, for example, a concatenation of a combination of one or more attestation values described herein, a hash of a combination of one or more the attestation values, or some other cryptographic measurement of a combination of one or more attestation values corresponding to one or more of a hardware component of the mobile device, as disclosed in Para. [0083], wherein the set of attestation values either read from attestation registers by the verification agent, generated by the verification agent, or a combination thereof can be used to generate a digital fingerprint of mobile device 350); 
in response to verifying the group component identifier, Aissi, Para. [0123], discloses that if the digital fingerprint matches one of the known good or acceptable values, then the mobile device is determined to be in a trusted state).  
However Aissi fails to explicitly disclose but Bumiller teaches accessing, via a device authentication service executed on the user equipment, a group component identifier stored on the user equipment (Bumiller, Para. [0041], discloses that a previously generated IMSTI (hereinafter a group component identifier) stored on the SIM card 120a (or other memory of device 100) is then read at step 506, and as further disclosed in Para. [0047], Wherein, the previously generated IMSTI results from a hash algorithm which has been previously performed on identifiers of ),
in response to verifying the group component identifier, activating, via the device authentication service, Bumiller, Para. [0041], discloses to permit the normal device usage, if the IMSTI generated at step 504 and the previously generated IMSTI read at step 506 match, and as disclosed in Para. [0047], wherein the IMSTI is calculated based on the obtained hardware and/or software components).
Aissi and Bumiller are analogous arts and are in the same field of endeavor as they both pertain and directed to perform mobile device/terminal identification and authentication within the communication network using a subscriber identity module (SIM) or a universal subscriber identity module (USIM).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bumiller’ into the teachings of ‘Aissi’, with a motivation to access a group component identifier stored on the user equipment, as taught by Bumiller, in order to permit and/or prevent the normal device usage based on the comparison result of the read IMSTI (i.e., group component identifier) and the generated IMSTI; Bumiller, Para. [0039].
However Aissi as modified by the Bumiller fails to explicitly disclose but Son teaches in response to verifying the group component identifier, activating, via the , the one or more hardware components associated with the group identifier for use on the user equipment (Son, Para. [0009], discloses to activate the one or more hardware or software components of the electronic device).
Aissi, Bumiller and Son are analogous arts and are in the same field of endeavor as they both pertain and directed to perform mobile device/terminal identification and authentication within the communication network using a subscriber identity module (SIM) or a universal subscriber identity module (USIM).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Son’ into the teachings of ‘Aissi’ as modified by ‘Bumiller’, with a motivation to activate the one or more hardware components associated with the group identifier, as taught by Son, in order to resume a phased platform process in a platform of the electronic device by distinguishing and authenticating electronic devices within a communication network using a SIM card; Son, Para. [0094 and 0055].

Regarding claim 10, Aissi as modified by Bumiller in view of Son teaches the computer-implemented method of claim 9, wherein Aissi further teaches the one or more hardware components comprise a subscriber identity module (SIM) card (Aissi, Para. [0038 and 0052], discloses a mobile device SIM card) and 
However Aissi as modified by Bumiller fails to disclose but Son teaches the group component identifier comprises an integrated circuit card identity (ICCID) corresponding to the SIM card (Son, Para. [0058], discloses a SIM card that can be inserted into a slot formed in a particular portion of the electronic device. The SIM card ).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Son’ into the teachings of ‘Aissi’ as modified by ‘Bumiller’, with a motivation wherein the group component identifier comprises an integrated circuit card identity (ICCID) corresponding to the SIM card, as taught by Son, in order to distinguish and authenticate electronic devices within a communication network using a SIM card; Son, Para. [0055].

Regarding claim 11, Aissi as modified by Bumiller in view of Son teaches the computer-implemented method of claim 9, wherein Aissi further teaches the group component identifier comprises one or more component identifiers, each of the one or more component identifiers corresponding to a unique hardware component of the user equipment (Aissi, Claim 3 and Para. [0083], discloses that the digital fingerprint of the mobile device is generated based on one or more attestation values corresponding to one or more identifiers of the hardware components of the mobile device).  

Regarding claim 12, Aissi as modified by Bumiller in view of Son teaches the computer-implemented method of claim 11, further comprising the steps of: wherein Aissi further teaches determining whether the one or more component identifiers is invalid (Aissi, Para. [0115], discloses that the Serial numbers, issuer/manufacturer identification numbers, or other hardware component identifiers or unique numbers stored or implemented in the hardware components can be read and ); and 
However Aissi fails to disclose but Bumiller further teaches upon determining that at least one of the one or more component identifiers is invalid, identifying the one or more hardware components corresponding to the invalid component identifiers; and disabling one or more functionalities of the one or more hardware components corresponding to the invalid component identifiers (Bumiller, Para. [0039], discloses that mismatch would occur, for example, if the software and/or hardware components of the communication device 100 have been modified so as to provide different identifiers in step 402 for the hashing algorithm performed in step 404. Performance of the hashing algorithm at step 404 would result in a different hash value being generated based on the different identifiers. In addition to displaying an error message in step 412, a corresponding message indicating this error may be transmitted to the wireless network 20 and/or certain operations of the device may be shut down).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bumiller’ into the teachings of ‘Aissi’, with a motivation to permit and/or prevent the normal device usage based on the comparison result of the read IMSTI (i.e., group component identifier) and the generated IMSTI; Bumiller, Para. [0041].

13, Aissi as modified by Bumiller in view of Son teaches the computer-implemented method of claim 9, wherein Aissi further teaches the group component identifier comprises OEM information corresponding to the one or more hardware components (Aissi, Para. [0115], discloses that the integrity of the hardware configuration of the mobile device is determined. This may include determining what hardware components (e.g., secure element, SIM card, etc.) are installed on the mobile device. Serial numbers, issuer/manufacturer identification numbers (i.e., OEM), or other hardware component identifier or unique numbers stored or implemented in the hardware components can be read and verified).  

Regarding claim 14, Aissi as modified by Bumiller in view of Son teaches the computer-implemented method of claim 9, wherein Aissi further teaches the device authentication service is operable to configure the one or more hardware components based at least partially on the group component identifier (Aissi, Fig. 7 (block 702) and Para. [0115], discloses that the verification agent (pre-downloaded on the mobile device) can determine integrity of the hardware configuration of the mobile device).  

Regarding claim 15, Aissi as modified by Bumiller in view of Son teaches the computer-implemented method of claim 9, further comprising the steps of: wherein Aissi fails to disclose but Bumiller further teaches transmitting status updates of the user equipment to the telecommunications service provider, wherein the status updates indicate whether or not the one or more hardware components is authenticated (Bumiller, Para. [0039], discloses that mismatch would occur, for ), the status updates comprising the 29Attorney Docket No. TMP0610USgroup component identifier corresponding to the one or more hardware components authenticated (Bumiller, Para. [0037], discloses to transmit the encrypted IMSTI (generated from hardware and/or software component identifiers) to the wireless network 20).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Bumiller’ into the teachings of ‘Aissi’, with a motivation to transmitting the encrypted IMSTI to the wireless network 20. The wireless network 20 stores the encrypted IMSTI and sends confirmation to the communication device 100 that the SIM configuration indicated by the IMSTI has been accepted or rejected; Bumiller, Para. [0037].

Regarding claim 16, Aissi as modified by Bumiller in view of Son teaches the computer-implemented method of claim 9, further comprising the steps of: wherein Aissi further teaches transforming the group component identifier via at least one of decrypting or hashing (Aissi, Para. [0126], discloses that the enrollment message digest includes a cryptographic measurement of the digital fingerprint of the mobile device, these values are derived from the enrollment message digest along with ).  

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bumiller; George B. et al. (US 2007/0124818 A1), hereinafter (Bumiller), in view of LEE KYUNG HEE (KR 20150026651 A), hereinafter (Lee).

Regarding claim 17, Bumiller teaches a system, comprising: one or more nontransitory storage mediums configured to provide stored code segments, the one or more nontransitory storage mediums coupled to one or more processors, each configured to execute the code segments and causing the one or more processors to (Bumiller, Fig. 2A and Para. [0033], discloses a mobile communication device 100 includes a main control CPU 106 which operates under control of a stored program in program memory 108 (and which has access to data memory 110)): 
access a group component identifier corresponding to a unique user equipment, wherein the group component identifier comprises a unique combination of one or more component identifiers, each of the one or more component identifiers corresponding to at least one hardware component of the user equipment (Bumiller, Para. [0047], discloses that the wireless network 20 securely downloads (and/or provides) a previously generated IMSTI (hereinafter group identifier) to the requesting SIM card of the mobile communication device 100 (as shown in Fig. 2A). Wherein, the previously generated IMSTI results from a hash algorithm which has been previously performed on identifiers of hardware and/or software components of the communication device 100, such as an identifier of CPU ); 
authenticate the user equipment based at least partially on group component identifier (Bumiller, Para. [0047], discloses that the IMSTI received from the wireless network 20 at step 604 is then checked against the calculated IMSTI of the communication device 100 to see if they match at step 610. If there is a match ("Yes" in step 610), then the device software and/or hardware are validated as accepted versions); 
enable one or more functionalities of the user equipment (Bumiller, Para. [0044 or 0047], discloses that the normal device usage is thus permitted at step 612); and  
30Attorney Docket No. TMP061QUScommunicate a status update Bumiller, Para. [0039], discloses that mismatch would occur, for example, if the software and/or hardware components of the communication device 100 have been modified so as to provide different identifiers in step 402 for the hashing algorithm performed in step 404. Performance of the hashing algorithm at step 404 would result in a different hash value being generated based on the different identifiers. In addition to displaying an error message in step 412, a corresponding message indicating this error may be transmitted to the wireless network 20 and/or certain operations of the device may be shut down).  
indicating that the at least one hardware component of the user equipment is authenticated to a telecommunications service provider (Lee, Claims 15 and 16, discloses an electronic device to provide the status information including the authentication information to an external device).
Bumiller and Lee are analogous arts and are in the same field of endeavor as they both pertain and directed to perform mobile device/terminal identification and authentication within the communication network using a subscriber identity module (SIM) or a universal subscriber identity module (USIM).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lee’ into the teachings of ‘Bumiller’, with a motivation to communicate a status update indicating that the at least one hardware component of the user equipment is authenticated to a telecommunications service provider, as taught by Lee, in order to perform terminal (mobile device) identification and authentication within the communication network using a subscriber identity module (SIM); Lee, PDF Page 21 (Fourth Paragraph).

Regarding claim 18, Bumiller as modified by Lee teaches the system of claim 17, wherein Bumiller further teaches the user equipment is authenticated based at least partially on a hash calculated using the group component identifier (Bumiller, Para. [0047], discloses that a hashing algorithm is performed based on the obtained hardware and/or software identifiers to generate an IMSTI at step 608 (which forms a hash value, see Para. [0037]). The IMSTI received from the wireless network 20 at step 604 is then checked against the IMSTI of the communication device 100 ).  

Regarding claim 19, Bumiller as modified by Lee teaches the system of claim 17, wherein Bumiller further teaches the authenticating comprises accessing a network record using the group component identifier to obtain authentication data, and comparing the group component identifier with the authentication data (Bumiller, Para. [0047], discloses when a different SIM card 120a from the same network operator is installed into the communication device 100, the SIM card of the device 100 transmits a validation request to the wireless network 20 at step 602. The wireless network 20 encrypts and securely downloads a previously generated IMSTI to the requesting SIM at step 604. The previously generated IMSTI results from a hash algorithm which has been previously performed on device component identifiers when another SIM was installed in the communication device 100. The program logic module then obtains identifiers of hardware and/or software components of the communication device 100 at step 606. A hashing algorithm is performed based on the obtained identifiers to generate an IMSTI at step 608. The IMSTI received from the wireless network 20 at step 604 is then checked against the IMSTI of the communication device 100 calculated at step 608 to see if they match at step 610).  

Regarding claim 20, Bumiller as modified by Lee teaches the system of claim 17, wherein Bumiller and Lee further teaches the status updates are communicated to the telecommunications service provider on a scheduled basis (Bumiller, Para. ), the status updates comprising the group component identifier and an integrated circuit card identity (ICCID) corresponding to a subscriber identity module (SIM) card of the user equipment (Bumiller, Para. [0037 and 0047], discloses to transmit the encrypted IMSTI (generated from hardware and/or software component identifiers) to the wireless network 20, and as disclosed in Para. [0047], the newly installed SIM card of the device 100 transmits a validation request to the wireless network 20, and as disclosed in Lee PDF Page 21 (7th Paragraph), the SIM card may include unique identification information (e.g., an integrated circuit card identifier (ICCID))); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lee’ into the teachings of ‘Bumiller’, with a motivation to provide the status updates comprising an integrated circuit card identity (ICCID) corresponding to a subscriber identity module (SIM) card of the user equipment, as taught by Lee, in order to perform terminal (mobile device) identification and authentication within the communication network using a subscriber identity module (SIM); Lee, PDF Page 21 (4th Paragraph).
upon failure to transmit the status updates on the scheduled basis, disabling the one or more functionalities of the user equipment (Bumiller, Para. [0039], discloses that, in addition to displaying an error message in step 412, a corresponding message indicating this error may be transmitted to the wireless network 20 and/or certain operations of the mobile communication device ( of Fig. 2A) may be shut down).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Naguib; Nayer (US 20150200934 A1), this disclosure relates generally to computing device verification and, more particularly, to verifying client integrity in a distributed computing environment.
2.	Shah; Yogendra C. et al. (US 20120290870 A1), this art relates to a wireless communications device may be configured to perform integrity checking and interrogation with a network entity to isolate a portion.
3.	Schmidt; Andreas U. et al. (US 20110010543 A1), the present invention relates to the platform validation and management of wireless devices.
4.	Wu; James M. et al. (US 20190281558 A1), this disclosure relates to an active component validation in a secure communication device.
5.	Huxham; Horatio Nelson et al. (US 20160135048 A1), the present invention relates to systems and methods for verification conducted at a secure element.

 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2433

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498